    Case 1:14-md-02542-VSB-SLC Document 1167 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                               CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                           ORDER


SARAH L. CAVE, United States Magistrate Judge.

         The Court is in receipt of the Indirect Purchaser Plaintiffs’ letter seeking clarification of

the Scheduling Order at ECF No. 1160. (ECF No. 1163).

         The Scheduling Order does not alter the stay granted by Judge Broderick at ECF No. 1072

pending decision on the Motion for Preliminary Approval of the Indirect Purchaser Plaintiffs’

settlement.




Dated:          New York, New York
                October 30, 2020                               SO ORDERED
